27 So.3d 81 (2009)
Darryl Maurice YOUNG, Petitioner,
v.
DEPARTMENT OF HIGHWAY SAFETY & MOTOR VEHICLES, Respondent.
No. 1D09-3383.
District Court of Appeal of Florida, First District.
December 8, 2009.
Darryl Maurice Young, pro se, Petitioner.
Robin Lotane, General Counsel, and M. Lilja Dandelake, Assistant General Counsel, Florida Department of Highway Safety and Motor Vehicles, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is granted. The circuit court is directed to rule on the pending petition for writ of mandamus within 30 days. Although we grant the petition, we withhold the actual issuance of the writ, trusting that it is unnecessary in light of this ruling.
WOLF, VAN NORTWICK, and ROBERTS, JJ., concur.